OPINION
PER CURIAM:
On August 12, 1983, the lower court entered a temporary order directing the Children and Youth Division of Northampton County to maintain the placement of the child, Daniel Stephen Barwick, III, with his maternal grandfather.1 The court further ordered that a review hearing be *147held in six months. We affirm the order of the lower court and direct the court to immediately schedule a review hearing to decide the future custody of the dependent child.
Order affirmed.

. The lower court’s order refers to Lamarr Hildenbrandt as the child’s paternal grandfather; however, it is clear that he is the child’s maternal grandfather.